Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, the grinding motor being a direct current motor and the power supply being a direct current power supply operable to convert alternating current from different utility mains having different voltage and frequency characteristics into direct current at a substantially uniform voltage for powering the direct current motor, in combination with the rest of the limitations in claim 1.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. Applicant argued that claims 25 and 26 should be rejoined and allowed because claims 25 and 26 recite the subject matter of claims 4 and 12 which are allowable. The argument is respectfully traversed. Claims 25 and 26 are not eligible for rejoinder because they do not include all the imitations of the allowable claims 4 and 12, respectively.
Conclusion
This application is in condition for allowance except for the following formal matters: claims withdrawn with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dung Van Nguyen/Primary Examiner, Art Unit 3723